United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       November 8, 2006

                                                                  Charles R. Fulbruge III
                                No. 05-41267                              Clerk
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TIRSO CASTILLO-ARREOLA,

                                           Defendant-Appellant.



                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                           No. 1:04-CR-348-5
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Tirso Castillo-Arreola pleaded guilty of conspiracy to trans-

port and harbor aliens within the United States and transporting

aliens within the United States.          The court sentenced him to the

top of the guideline range, 105 months’ imprisonment on each count

to run concurrently with each other but consecutively to his other

sentences.     The court stated that it adopted the findings of the



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41267
                                 -2-

presentence report and considered the evidence adduced at the trial

of Castillo-Arreola’s co-defendants.

     Castillo-Arreola argues that the court imposed the sentence

without consideration of the sentencing factors in 18 U.S.C.

§ 3553(a).   Because counsel raised no objection to the court’s

statement of its justification or lack thereof for the sentence, we

review only for plain error.   See United States v. Akpan, 407 F.3d

360, 368 (5th Cir. 2005) (citations omitted).

     The decision in United States v. Mares, 402 F.3d 511 (5th

Cir.), cert. denied, 126 S. Ct. 43 (2005), is dispositive.    There

we stated unequivocally that “[i]f the sentencing judge exercises

her discretion to impose a sentence within a properly calculated

Guideline range, in our reasonableness review we will infer that

the judge has considered all the factors for a fair sentence set

forth in the Guidelines.”    Id. at 519.   Castillo-Arreola does not

argue that his sentence is unreasonable or that his guideline range

was improperly calculated.     Because the sentence is within the

guideline range, we infer that the district court considered the §

3553 factors.    See Mares, id.; United States v. Izaguirre-Losoya,

219 F.3d 437, 440 (5th Cir. 2000).    Castillo-Arreola has failed to

show plain error in his sentencing.

     AFFIRMED.